EXHIBIT 10.35

IMPORTANT INFORMATION ON THE SEPARATION PROGRAM

APPLICABLE TO LEGACY SCHERING

“SEPARATED EMPLOYEES”

This Brochure applies to “Legacy Schering Employees” as defined in the Merck &
Co., Inc. US Separation Benefits Plan (the “Separation Benefits Plan”) who
experience a “Termination due to Workforce Restructuring” (as defined in the
Separation Benefits Plan):

on or after January 1, 2012 and who, as of their Separation Date, are

 

  •  

Less than age 55; or

 

  •  

At least age 55 but not yet age 65 with less than 5 years of Benefit Service.

This Brochure does not apply to Legacy Schering Employees who are “Separated
Retirement Eligible Employees” or “Rebadged Employees” as defined in the
brochures applicable to those groups. If you are a Legacy Schering Employee who
is a “Separated Retirement Eligible Employee” or a “Rebadged Employee,” see the
brochure that applies to you.

Effective Date: As of January 1, 2012

 

LSP Separated Employees

Effective as of January 1, 2012

Revised as of December 12, 2011



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Brochure Overview

     4      

Separation Program Overview

     5      

Medical (including Prescription Drug) and Dental

     5   

•     Medical (including Prescription Drug) and Dental—If You Do Not Sign the
Separation Letter

     5   

•     Separation Program—Medical (including Prescription Drug) and Dental—If You
Sign the Separation Letter

     6   

•     If You Are Retiree Healthcare Bridge Eligible on Your Separation
Date—Special Rules Apply to Your Medical Coverage

     6   

•     Merck Retiree Medical Benefits—In General

     7   

•     Coordination with Medicare

     9       Life Insurance      9   

•     Basic Life Insurance—If You Do Not Sign the Separation Letter

     9   

•     Separation Program—Basic Life Insurance—If You Sign the Separation Letter

     9   

•     AD&D, Optional Group Life and Dependent Life Insurance

     10       Health and Life Insurance Benefits Overview Chart      11      
Annual Incentive Program/Executive Incentive Program (AIP/EIP)      12   

•     Separation Program—If Your Separation Date Occurs On or After July 1 And
On Or Before December 31

     12       Stock Options, Restricted Stock Units and Performance Stock Units
     13   

•     Stock Options (sale/involuntary termination terms)

     13   

•     DSUs/RSUs (sale/involuntary termination terms)

     14   

•     PSUs (sale/involuntary termination terms)

     15       Other Benefits and Programs      17   

•     Business Travel Accident

     17   

•     Dependent Care Flexible Spending Account

     17   

•     Group Auto & Homeowners Insurance

     17   

•     Group Legal Plan

     17   

•     Health and Insurance Benefits

     17   

•     Health Care Flexible Spending Account

     18   

•     Long Term Care

     18   

•     Long Term Disability

     18   

•     Merck Deferral Program

     19   

•     Pension

     19   

 

LSP Separated Employees

Effective as of January 1, 2012

Revised as of December 12, 2011

2



--------------------------------------------------------------------------------

 

•    Schering-Plough Corporation Retirement Plan

     19   

•    BEP and SERP

     20   

•    Retirement Account Plan for the Organon BioSciences U.S. Affiliates (“RAP”)

     20   

•    Sales Incentive Plan

     21   

•    Savings Plan

     21   

•    401(k) Savings Plan and Savings Advantage Plan

     21   

•    Retirement Savings Plan for the Organon BioSciences US Affiliates (the “RSP
401(k) Savings Plan”)

     22   

•    Shining Performance Program

     23   

•    Short Term Disability

     23   

•    Vacation Pay/Floating Holidays

     24   

•    Vision

     24       Other Important Information      25       Glossary of Definitions
     26   

Note: Capitalized Terms used in this Brochure are generally defined in the
Glossary of Definitions.

 

LSP Separated Employees

Effective as of January 1, 2012

Revised as of December 12, 2011

3



--------------------------------------------------------------------------------

Brochure Overview

This Brochure summarizes the benefits for which a “Separated Employee” may be
eligible under Merck’s Separation Program and other employee benefit plans and
programs of Merck & Co., Inc. and its subsidiaries. It is not an official plan
document. The terms and conditions of Merck’s employee benefit plans and
programs applicable on an employee’s termination of employment from the Employer
are as described in the official plan documents, including applicable summary
plan descriptions (“SPDs”) and summaries of material modification, in each case
previously provided to you or provided to you with this Brochure, as such plans
and programs (and the applicable SPDs) may be amended from time to time. A copy
of the applicable SPDs and applicable summaries of material modification can be
obtained on line at
http://one.merck.com/sites/sa/en-us/Pages/USMerckSummaryPlanDescriptions.aspx or
by calling the Merck Benefits Service Center at Fidelity at 800-666-3725. To the
extent the information in this Brochure differs from the official plan
documents, the official plan documents will control.

“Separated Employees” are “Legacy Schering Employees” (as defined in the
Separation Benefits Plan) who experience a “Termination due to Workforce
Restructuring” (as defined in the Separation Benefits Plan):

on or after January 1, 2012 and who, as of their Separation Date, are

 

  •  

Less than age 55; or

 

  •  

At least age 55 but not yet age 65 with less than 5 years of Benefit Service.

Separated Employees are only those employees who are designated by the Employer
or the Parent as “Separated Employees.” “Separated Employees” do not include
employees who terminate employment in any way that does not constitute a
Termination due to Workforce Restructuring as determined in accordance with the
terms of the Separation Benefits Plan, including employees who resign for any
reason. Benefits described in this Brochure only apply to Separated Employees
and do not apply to any other employees of Merck or its subsidiaries or
affiliates, including the Employer.

If you have been designated as a Separated Employee, the Employer or the Parent
will provide you with the Separation Letter. In order to receive the benefits
under the Separation Program for which a release of claims is required, you must
sign and return the Separation Letter by the date stated in the letter (the
“Separation Letter Return Date”).

You are considered to have signed the Separation Letter if you sign and return
the Separation Letter by the Separation Letter Return Date and, if a revocation
period is applicable to you, do not revoke the Separation Letter within the
revocation period. You are considered to have not signed the Separation Letter

 

LSP Separated Employees

Effective as of January 1, 2012

Revised as of December 12, 2011

4



--------------------------------------------------------------------------------

if you either (i) do not sign and return the Separation Letter by the Separation
Letter Return Date, or (ii) sign and return the Separation Letter by the
Separation Letter Return Date and, if a revocation period is applicable to you,
revoke the Separation Letter within the revocation period.

Separation Program Overview

All benefits under the Separation Program applicable to Separated Employees are
contingent upon the Separated Employee signing the Separation Letter unless
otherwise indicated below. They consist of:

 

  •  

Separation Pay

 

  •  

Outplacement Benefits

 

  •  

Eligibility for continued medical, dental and Basic Life Insurance benefits

 

  •  

Eligibility for a special payment in lieu of an AIP/EIP bonus for the
performance year in which his or her Separation Date occurs if his or her
Separation Date occurs on or after July 1 and on or before December 31 of that
performance year

 

  •  

Eligibility for retiree healthcare for those who are Retiree Healthcare Bridge
Eligible on their Separation Date

 

  •  

For purposes of unexercised stock options and restricted stock units and
performance stock units, treatment under the sale/involuntary termination terms,
as applicable (signing the Separation Letter not required)

Separation Pay, Outplacement Benefits and continued medical, dental and Basic
Life Insurance benefits are described in the Separation Plan SPD distributed
with this Brochure.

This Brochure describes the following:

 

  •  

the benefits offered under the Separation Program that are not described in the
Separation Plan SPD;

 

  •  

the benefits for those Separated Employees who do not sign the Separation
Letter; and

 

  •  

the terms and conditions of certain Merck benefit plans and programs as they
apply to any separated employee without regard to whether they sign the
Separation Letter.

Medical (including Prescription Drug) and Dental

Medical (including Prescription Drug) and Dental – If You Do Not Sign the
Separation Letter

If you do not sign the Separation Letter, your medical and dental coverage will
continue until the end of the month in which your Separation Date occurs. You

 

LSP Separated Employees

Effective as of January 1, 2012

Revised as of December 12, 2011

5



--------------------------------------------------------------------------------

will be eligible to elect to continue your coverage in accordance with COBRA for
up to 18 months from the first day of the month coincident with or following
your Separation Date just like any other employee whose employment ends. If you
have no medical and/or dental coverage under Merck’s medical and dental plans on
your Separation Date, you will not be eligible to elect such coverage under
COBRA.

Separation Program—Medical (including Prescription Drug) and Dental—If You Sign
the Separation Letter

If you sign the Separation Letter, you will be eligible to continue medical and
dental coverage under Merck’s plans (as they may be amended from time to time)
in accordance with COBRA as described in the section above, however, you will be
eligible to pay a subsidized COBRA rate equal to the contribution rates
applicable to active employees as they may change from time to time for your
Benefits Continuation Period. Your Benefits Continuation Period starts on the
first day of the COBRA continuation period and continues for a period of up to
18 months. The length of your Benefits Continuation Period is based on your
complete years of continuous service on your Separation Date. Please note that
you will receive a letter from the Merck Benefits Service Center regarding your
eligibility to elect continuation coverage under COBRA. That letter will reflect
the full COBRA rate—not the subsidized rate. You must elect to continue coverage
under COBRA in accordance with the instructions contained in that letter in
order to be eligible for continuation coverage at the subsidized rates. See the
Separation Plan SPD for more information. Also note that you can terminate your
active medical and/or dental coverage during your Benefits Continuation Period
but you cannot re-enroll in that coverage thereafter.

If You Are Retiree Healthcare Bridge Eligible on Your Separation Date—Special
Rules Apply to Your Medical Coverage

If you are Retiree Healthcare Bridge Eligible and you sign the Separation
Letter, you are eligible to continue your medical coverage through COBRA at the
subsidized COBRA rates equal to the contribution rates applicable to active
employees as they may change from time to time for the duration of your Benefits
Continuation Period. At the end of your Benefits Continuation Period, you are
eligible to participate in retiree medical benefits at subsidized retiree rates
applicable to similarly situated retirees.

You cannot commence retiree medical benefits before the end of the Benefits
Continuation Period, however, you can waive your Benefits Continuation Period as
of your Separation Date or in limited circumstances you may elect to end that
period early and elect retiree benefits instead. Also note that you can
terminate your medical coverage during your Benefits Continuation Period without
waiving your Benefits Continuation Period and you will still be eligible to
elect retiree

 

LSP Separated Employees

Effective as of January 1, 2012

Revised as of December 12, 2011

6



--------------------------------------------------------------------------------

medical coverage at the end of your Benefits Continuation Period. For
information, see the Separation Plan SPD.

If you are Retiree Healthcare Bridge Eligible and you sign the Separation Letter
but you are not eligible for medical benefits continuation as of your Separation
Date under the Separation Benefits Plan (e.g., you had no active medical
coverage on your Separation Date or you failed to timely elect and pay for
continuation coverage under COBRA), you are not eligible to continue medical
coverage under COBRA through your Benefits Continuation Period. Instead, you
will be eligible to enroll in retiree medical benefits at the end of your
Benefits Continuation Period or as of your Separation Date if you elect to waive
your Benefits Continuation Period. If you elect to end your Benefits
Continuation Period early, you can enroll in retiree medical coverage during
annual enrollment (for coverage effective the following January 1) or mid-year
if you have a life event (e.g., you lose coverage elsewhere) and you contact the
Merck Benefit Service Center within 30 days of the event.

If you elect to waive or end your Benefits Continuation Period early, you are
electing to permanently and irrevocably forfeit your right to active medical and
dental (and Basic Life Insurance) continuation for which you would have
otherwise been eligible during that period. See the Separation Plan SPD for
information on the limited circumstances that permit you to end your Benefits
Continuation Period early.

Retiree medical eligibility provided under the Separation Program for those who
are Retiree Healthcare Bridge Eligible is subject to the same forfeiture
provision described in the Separation Plan SPD. The forfeiture provision will
apply for the period during which Separation Pay would have been paid had it
been paid in installments in accordance with the Employer’s normal payroll
practices, however, if the forfeiture provision applies during that period, you
will be permanently ineligible for retiree medical benefits.

Official Plan Document. To the extent this section describes eligibility for
retiree medical benefits for those who are Retiree Healthcare Bridge Eligible,
it constitutes a summary of material modification to the medical section of the
Merck SPD for Legacy Schering-Plough Retirees and should be kept with that
document.

Merck Retiree Medical Benefits—in General

This section applies to you only if you are Retiree Healthcare Bridge Eligible
and who sign the Separation Letter.

If you are Retiree Healthcare Bridge Eligible, the date on which your retiree
medical benefits begin as described above is the “Retiree Healthcare
Commencement Date”.

 

LSP Separated Employees

Effective as of January 1, 2012

Revised as of December 12, 2011

7



--------------------------------------------------------------------------------

You will be automatically enrolled in retiree medical coverage as of your
Retiree Healthcare Commencement Date. If you do not have medical coverage on the
last day of your Benefits Continuation Period, you will be enrolled in the no
coverage retiree medical option. If you have medical coverage on the last day of
your Benefits Continuation Period, you will be enrolled in the Aetna PPO Choice
retiree medical option. Coverage under your retiree medical coverage will also
automatically continue for your eligible dependents who were enrolled under the
plan on the day before your Retiree Healthcare Commencement Date provided they
are eligible for coverage.

You are permitted to add eligible dependents, drop covered dependents and/or
change available medical coverage options retroactive to your Retiree Healthcare
Commencement Date only if you notify the Merck Benefits Service Center of such
change(s) within 30 days after your Retiree Healthcare Commencement Date.
Thereafter, any permitted changes will only be made prospectively during annual
enrollment (for coverage effective the following January 1) or mid-year if you
experience a life event and you notify the Merck Benefits Service Center within
30 days of the event.

You can “opt-out” of retiree coverage at any time, but note that your ability to
re-enroll for coverage is generally limited to annual open enrollment (with the
following January 1 as the re-enrollment effective date); mid-year enrollment is
available only if you have a life event that permits a change in coverage and
you contact the Merck Benefit Service Center to re-enroll in Merck retiree
coverage within 30 days of the date of the life event.

You are eligible for retiree medical coverage at subsidized retiree rates. You
must pay the applicable contributions for retiree medical coverage beginning on
your Retiree Healthcare Commencement Date. You will receive an invoice from the
Merck Benefit Service Center that indicates the contribution due for your
retiree medical coverage. If you fail to pay the contribution required for
retiree medical coverage in the time and manner specified on the invoice, you
will be deemed to have opted out of coverage and your ability to re-enroll is
limited as described above. You may want to consider enrolling in the automatic
payment option available through the Merck Benefits Service Center. Contact the
Merck Benefits Service Center at 800-666-3725 for additional information.

You cannot be covered as an active employee for medical and/or dental through
COBRA and/or Basic Life Insurance and as a retiree (even under the no coverage
option) for Merck medical coverage during the same period; provided, however,
that you may be covered through COBRA at full COBRA rates (for the remainder of
your COBRA period only) for dental coverage even if during that period that you
are also covered as a retiree for medical coverage.

 

LSP Separated Employees

Effective as of January 1, 2012

Revised as of December 12, 2011

8



--------------------------------------------------------------------------------

Coordination with Medicare

An individual is generally eligible for Medicare if he or she is at least age 65
or has been entitled to Social Security disability benefits for at least 24
months. If you or your dependents are eligible for Medicare on your Separation
Date or become eligible for Medicare during the period for which you are covered
under COBRA at subsidized or non-subsidized rates or thereafter if eligible as a
retiree, the Merck medical plan under which you are covered will coordinate with
Medicare. That means that Medicare will be primary and the Merck medical plan
will be secondary. You or your dependents, as applicable, must enroll in
Medicare immediately when first eligible for Medicare. When coordinating with
Medicare, the Merck medical plans assume that you and your dependents are
covered by Medicare as of the first date you or your dependents, as applicable,
are eligible to be covered under Medicare—whether or not the individual is
actually covered. If you and your dependents do not enroll in Medicare when
first eligible you will experience a gap in coverage and you may be obligated to
pay a late enrollment penalty to Medicare for Medicare when you do enroll. For
information on eligibility for and enrollment in Medicare visit your local
Social Security Administration office or contact the Social Security
Administration online at www.ssa.gov or by phone at 800-772-1213.

Life Insurance

Basic Life Insurance—If You Do Not Sign the Separation Letter

If you do not sign the Separation Letter, your Basic Life Insurance will
continue for 31 days after your Separation Date. During this 31-day period you
may elect to convert this coverage to an individual policy with Prudential,
subject to certain limitations. Contact the Merck Benefits Service Center
(800-666-3725) or Prudential (877-370-4778) for more information.

Separation Program—Basic Life Insurance—If You Sign the Separation Letter

If you sign the Separation Letter, your Basic Life Insurance will continue at no
cost to you under Merck’s life insurance plan (as it may be amended from time to
time) during your Benefits Continuation Period as more fully described in the
Separation Plan SPD. You are responsible for paying applicable tax on imputed
income, if any, for Basic Life Insurance coverage during your Benefits
Continuation Period. Note that you may elect to waive or end your Benefits
Continuation Period early under limited circumstances but if you do the Basic
Life Insurance (and any medical and/or dental benefit) continuation for which
you would have otherwise been eligible during that period will be permanently
and irrevocably forfeited. See the Separation Plan SPD for information on the
limited circumstances that permit you to waive or end your Benefits Continuation
Period early.

 

LSP Separated Employees

Effective as of January 1, 2012

Revised as of December 12, 2011

9



--------------------------------------------------------------------------------

AD&D, Optional Group Life and Dependent Life Insurance

Whether or not you sign the Separation Letter, your accidental death and
dismemberment coverage will end as of your Separation Date and your optional
group term life insurance and dependent life insurance will continue for 31 days
after your Separation Date. During this 31-day period you may elect to convert
or port your optional group term life and/or dependent life coverage to an
individual policy with Prudential, subject to certain limitations. Contact the
Merck Benefits Service Center (800-666-3725) or Prudential (877-370-4778) for
more information.

 

LSP Separated Employees

Effective as of January 1, 2012

Revised as of December 12, 2011

10



--------------------------------------------------------------------------------

Health and Life Insurance Benefits Overview Chart

The chart below is provided for your convenience to compare the medical, dental
and life insurance benefits offered under the Separation Program to the normal
plan provisions. It assumes you are eligible for medical and dental continuation
under COBRA, that you sign the Separation Letter and that you timely pay the
required contributions to continue coverage.

 

    

Regular Plan Provisions

  

Separation Program

Medical (including Prescription Drug) and Dental    Benefits continue to the end
of the month in which your Separation Date occurs; eligible for COBRA afterward
for up to 18 months at full COBRA rate   

Benefits continue to the end of the month in which your Separation Date occurs;
eligible for COBRA afterward for up to 18 months as follows:

 

Provided you elect to continue benefits under COBRA,

 

Medical and Dental benefits at subsidized rates equal to active employee rates
continue for the duration of your Benefits Continuation Period.

 

Thereafter

 

Medical:

 

If not Retiree Healthcare Bridge Eligible—continue for remaining COBRA period,
if any, at full COBRA rate;

 

If Retiree Healthcare Bridge Eligible—begin participation in retiree medical
w/applicable retiree contributions at subsidized retiree rates

 

Dental: Eligible to continue for remaining COBRA period, if any, at full COBRA
rate

Basic Life Insurance   

Coverage equal to 1x base pay continues for 31 days after Separation Date.

 

You may be eligible to convert to an individual policy with Prudential during
the 31-day period.

  

Coverage equal to 1x base pay continues at no cost to you for the duration of
your Benefits Continuation Period.

 

You may be eligible to convert to an individual policy with Prudential during
the 31-day period after coverage ends as described above.

Optional Employee Group Term Life and Dependent Life   

Coverage at level in effect on your Separation Date continues for 31 days

 

You may be eligible to convert or port to an individual policy with Prudential
during the 31-day period.

AD&D    No coverage    No coverage

 

LSP Separated Employees

Effective as of January 1, 2012

Revised as of December 12, 2011

11



--------------------------------------------------------------------------------

Annual Incentive Program/Executive Incentive Program (“AIP/EIP”)—

As described in more detail below, payment of bonuses, or a special payment in
lieu of a bonus, depends on when your Separation Date occurs during a
performance year and for a special payment in lieu of a bonus, whether or not
you sign the Separation Letter.

 

  •  

For the Performance Year prior to Separation Date: Provided you are in a class
of employees eligible for an AIP/EIP and your employment ends between January 1
and the time AIP/EIP bonuses are paid for that year to other employees, you will
be eligible for an actual AIP/EIP bonus with respect to the performance year
immediately preceding your Separation Date on the same terms and conditions as
those that apply to other employees. That bonus, if any, will be paid at the
time AIP/EIP bonuses are paid for that year to other employees (not later than
March 15) or will be deferred in accordance with your applicable deferral
election for that performance year. Eligibility for consideration for your prior
performance year AIP/EIP bonus is not contingent upon your signing the
Separation Letter.

 

  •  

For the performance year in which Separation Date occurs: If your Separation
Date occurs between January 1 and June 30 inclusive, no AIP/EIP or special
payment in lieu of a bonus with respect to the performance year in which your
Separation Date occurs is payable. If your Separation Date occurs on or after
July 1 and on or before December 31, a special payment in lieu of a bonus is
payable under this program with respect to the performance year in which your
Separation Date occurs, provided you sign the Separation Letter. See below for
details.

 

  •  

For executives who are listed in the Summary Compensation Table for the most
recent proxy materials issued by Merck in connection with the annual meeting of
shareholders, the amount of payment in lieu of EIP award, if any, will be guided
by the principles contained in this section, but Merck retains complete
discretion to pay more, or less, than those amounts.

 

  •  

The Employer reserves the right to treat the payment of AIP/EIP bonuses and/or
the special payments in lieu of AIP/EIP bonuses as supplemental wages subject to
flat-rate withholding (that is, not taking into account any exemptions).

 

  •  

No 401(k) deductions are made from any special payment in lieu of an AIP/EIP.

Separation Program—If Your Separation Date Occurs On or After July 1 And On Or
Before December 31

If your Separation Date occurs on or after July 1 and on or before December 31,
a special payment in lieu of an AIP/EIP with respect to the performance year in
which your Separation Date occurs may be paid only if you sign the Separation
Letter. The special payment, if any, will be calculated based on the target
bonus

 

LSP Separated Employees

Effective as of January 1, 2012

Revised as of December 12, 2011

12



--------------------------------------------------------------------------------

applicable to you under the AIP/EIP on your Separation Date (subject to the
following sentence) with respect to the current performance year and the number
of full and partial months you worked in the current performance year and is
subject to downward adjustment by Merck in its sole discretion based on a
variety of factors, including but not limited to your documented poor
performance in the current performance year. If your Separation Date occurs on
or after the effective date of your assigned band, pathway and level under the
new Compensation and Career Framework communication but before January 1, 2013,
your target bonus will be the greater of the target applicable to your assigned
position in the Compensation and Career Framework job structure on your
Separation Date or your band/tier level immediately preceding the conversion to
the new structure. If you receive a special payment in lieu of an AIP/EIP bonus,
it will be paid to you (less applicable withholding) as soon as administratively
feasible following your Separation Date (but not later than March 15 of the year
following your Separation Date) and Merck’s receipt of your signed Separation
Letter. However, if you elected to defer all or part of your AIP/EIP bonus, that
election will apply to payments made in lieu of AIP/EIP bonus.

Stock Options, Restricted Stock Units and Performance Stock Units

Only employees may receive incentives under Merck’s incentive stock plans,
including stock options, restricted stock units (“RSUs”) or performance stock
units (“PSUs”); therefore, you will not be eligible to receive any grants after
your Separation Date.

Whether you sign the Separation Letter or not, the sale/involuntary termination
provisions applicable to stock options, Deferred Stock Units (“DSUs”), RSUs and
PSUs will apply to any outstanding incentives you hold on your Separation Date.
Provisions may differ based on the grants. IT IS YOUR REPSONSIBILITY TO
FAMILIARIZE YOURSELF WITH THE TERMS OF INDIVIDUAL GRANTS.

Stock Options (sale/involuntary termination terms)

Generally, for outstanding annual and quarterly stock option grants made prior
to 2010, terms differ depending on whether your employment terminated due to the
sale of your subsidiary/division, etc. or otherwise in an involuntary
termination:

 

  •  

If your employment is terminated as a “Termination Due to Business Divestiture”
as defined in the incentive stock plan(s) applicable to Legacy Schering
Employees

 

  •  

Unvested options will continue to vest and become exercisable as if your
employment had continued

 

LSP Separated Employees

Effective as of January 1, 2012

Revised as of December 12, 2011

13



--------------------------------------------------------------------------------

  •  

Vested options (including options that become vested as described above) will
remain exercisable until the earlier of (i) 5 years from your termination date
and (ii) their original expiration date

 

  •  

If your employment terminates due to an other involuntary termination, options
that are unvested on your Separation Date will expire on your Separation Date.
Options that are exercisable on your Separation Date will expire on the day
before the first anniversary of your Separation Date (or their original
expiration date, if earlier).

Generally, for outstanding annual and quarterly stock option grants made during
2010 and thereafter, terms differ depending on whether your employment
terminated due to the sale of your subsidiary/division or otherwise in an
involuntary termination:

 

  •  

If your employment is terminated due to the sale of your subsidiary, division or
joint venture, options that would have become exercisable within one year of
your Separation Date will be exercisable on your Separation Date and all others
immediately expire. All unexercised options will expire on the day before the
first anniversary of your Separation Date (or their original expiration date, if
earlier).

 

  •  

If your employment terminates due to an other involuntary termination, options
that are unvested on your Separation Date will expire on your Separation Date.
Options that are exercisable on your Separation Date will expire on the day
before the first anniversary of your Separation Date (or their original
expiration date, if earlier).

Key R&D stock option grants and other stock option grants may have different
terms. See the term sheets applicable to such stock option grants.

If on your Separation Date your then outstanding stock options are treated under
the sale/involuntary termination terms as described above and you are rehired,
stock options that are unexercised and outstanding on your rehire date will
continue to be treated as described above.

DSUs/RSUs (sale/involuntary termination terms)

For DSUs granted in 2009, terms differ depending on whether your employment
terminated due to the sale of your subsidiary/division, etc. or otherwise in an
involuntary termination.

If your employment is terminated as a “Termination Due to Business Divestiture”
as defined in the incentive stock plan(s) applicable to Legacy Schering
Employees, DSUs will become distributable (together with any applicable accrued
dividend equivalents) at the same time as if your employment had continued.

 

LSP Separated Employees

Effective as of January 1, 2012

Revised as of December 12, 2011

14



--------------------------------------------------------------------------------

If your employment terminates in an other involuntary termination, a pro rata
portion of your DSU grant generally will vest and become distributable to you
(together with any applicable accrued dividend equivalents) at the same time as
if your employment had continued; the remainder of the grant will expire on your
Separation Date.

Different terms may apply to DSUs that were not granted as part of the annual
DSU grants. See the term sheets applicable to DSUs granted to you, if any.

For each annual and quarterly RSU grant made on or after January 1, 2010, terms
differ depending on whether your employment terminated due to the sale of your
subsidiary/division or otherwise in an involuntary termination.

If your employment is terminated due to the sale of your subsidiary, division or
joint venture, the following portion of your RSU awards and accrued dividends,
if any, will be distributed at the time distributed to active employees:
one-third if your Separation Date is on or after the grant date but before the
first anniversary of the grant date; two-thirds if your Separation Date is on or
after the first anniversary of the grant date but before the second anniversary
of the grant date; and all if your Separation Date is on or after the second
anniversary of the grant date.

If your employment terminates in an other involuntary termination and your
Separation Date occurs

 

  •  

On or after the first anniversary of the RSU grant date, a pro rata portion of
your RSU grant generally will vest and become distributable to you (together
with any applicable accrued dividend equivalents) at the same time as if your
employment had continued; the remainder of the grant will expire on your
Separation Date; or

 

  •  

before the first anniversary of the RSU grant date, the entire grant (together
with any applicable accrued dividend equivalents) will expire on your Separation
Date.

See the term sheets applicable to RSUs granted to you, if any.

PSUs (sale/involuntary termination terms)

PSUs granted January 1, 2009 vested or lapsed effective December 31, 2011.
Payment, if any, will be made to you in accordance with the terms of the grant.
See the term sheets applicable to PSUs granted to you, if any.]

For each PSU granted on or after January 1, 2010, terms differ depending on
whether your employment terminated due to the sale of your division or otherwise
in an involuntary termination.

If your employment is terminated due to the sale of your subsidiary, division or
joint venture, the following portion of your PSU awards will be distributed at
the

 

LSP Separated Employees

Effective as of January 1, 2012

Revised as of December 12, 2011

15



--------------------------------------------------------------------------------

time distributed to active employees, based on actual performance: one-third if
your Separation Date is on or after the grant date but before the first
anniversary of the grant date; two-thirds if your Separation Date is on or after
the first anniversary of the grant date but before the second anniversary of the
grant date; and all if your Separation Date is on or after the second
anniversary of the grant date.

If your employment terminates in an other involuntary termination and your
Separation Date occurs

 

  •  

on or after the first anniversary of the PSU grant date, a pro rata portion of
your PSU grant generally will vest and become distributable to you at the same
time as if your employment had continued and based on actual performance; the
remainder of the grant will expire on your Separation Date; or

 

  •  

before the first anniversary of the PSU grant date, the entire grant will expire
on your Separation Date.

See the term sheets applicable to PSUs granted to you, if any.

If you have any question about your stock options, RSUs or PSUs, you can call
the Support Center at 866-MERCK-HD (866-637-2543).

 

LSP Separated Employees

Effective as of January 1, 2012

Revised as of December 12, 2011

16



--------------------------------------------------------------------------------

* * *

OTHER BENEFITS AND PROGRAMS

The following describes the terms and conditions of certain Merck benefit plans
and programs as they apply to employees whose employment with the Employer
terminates for any reason. For additional information, see the applicable SPDs
and applicable summaries of material modification.

Business Travel Accident

Your coverage under the Business Travel Accident Insurance Plan ends on your
Separation Date.

Dependent Care Flexible Spending Account

Your participation in the Dependent Care Flexible Spending Account ends on your
Separation Date. Eligible expenses incurred throughout the calendar year in
which your Separation Date occurs (even after employment with the Employer ends)
can be reimbursed but only up to the amount actually contributed to the account.
Claims for those expenses must be submitted to Horizon Blue Cross Blue Shield by
April 15th of the year following the year in which your Separation Date occurs.
Amounts remaining in the account after all eligible expenses have been paid will
be forfeited.

Group Auto & Homeowners Insurance

If you participate in the MetLife Group Auto & Homeowners Insurance on your
Separation Date, your payroll deduction (and the applicable discount) will end
on that date and you will be moved to direct bill with MetLife. If you have any
questions, please contact MetLife at 800-438-6388.

Group Legal Plan

If you participate in the Group Legal Plan on your Separation Date, your
coverage will end on that date. You may continue coverage on an individual basis
for 30 months after your Separation Date. If you elect to continue coverage, you
must pre-pay for the coverage for 30 months. Contact Hyatt Legal for details at
800-821-6400.

Health and Insurance Benefits

Merck’s health and insurance benefits consist of the following Merck plans and
programs: medical (including prescription drugs), dental, vision, health care
and

 

LSP Separated Employees

Effective as of January 1, 2012

Revised as of December 12, 2011

17



--------------------------------------------------------------------------------

dependent care flexible spending accounts, life insurance (including basic and
optional term life, dependent term life and accidental death and dismemberment),
long term care and long term disability. Your participation in these plans ends
as described elsewhere in this communication. However, a full month of
contribution/premium for your coverage under these plans in effect on your
Separation Date may be deducted from your paycheck for the month in which your
Separation Date occurs.

Health Care Flexible Spending Account

Your participation in the Health Care Flexible Spending Account (“HCFSA”) ends
on your Separation Date, unless you elect to continue to participate in
accordance with COBRA for the remainder of the calendar year in which your
Separation Date occurs. If you elect to continue participation in HCFSA under
COBRA, you must make your required contributions on an after-tax basis. Eligible
expenses incurred while you participate in HCFSA during the calendar year in
which your Separation Date occurs can be reimbursed up to your entire elected
amount. Claims incurred after your participation in HCFSA ends cannot be
reimbursed, no matter how much money is left in the account. Claims for expenses
incurred during the calendar year in which your Separation Date occurs and while
you are a participant in HCFSA must be submitted to Horizon Blue Cross Blue
Shield by April 15 of the year following the year in which your Separation Date
occurs. Amounts remaining in the account after all eligible expenses have been
paid will be forfeited.

Long Term Care

If you elected coverage under Merck’s Long Term Care Plan for you (or your
spouse or same-sex domestic partner), that coverage will end on your Separation
Date. However, you may continue coverage without interruption by contacting CNA
(the insurer) and paying your first quarterly premium to CNA within 31 days
after the last day of the month in which your Separation Date occurs. For more
information (and to request the necessary forms) contact CNA directly at
800-528-4582.

Long Term Disability

Your participation in the Long Term Disability Plan (“LTD Plan”) will end on the
last day of the month in which your Separation Date occurs. In other words, you
must have satisfied the 26-week LTD Plan eligibility period by the end of the
month that includes your Separation Date to be eligible for LTD Plan benefits.
If you are disabled and receiving income replacement benefits under the LTD Plan
on your Separation Date, those benefits will continue in accordance with the
terms of the LTD Plan. However, Separation Pay paid by the Employer under the
Separation Benefits Plan will be offset from benefits payable under the LTD Plan
(meaning the LTD Plan benefits will be reduced by Separation Pay).

 

LSP Separated Employees

Effective as of January 1, 2012

Revised as of December 12, 2011

18



--------------------------------------------------------------------------------

Merck Deferral Program

Generally, the Merck Deferral Program first became available to certain eligible
Legacy Schering Employees beginning January 1, 2010. If you have an account
balance in the Merck & Co., Inc. Deferral Program, your termination of
employment will commence distribution of your account in accordance with your
previously elected schedule, subject to applicable plan terms. For example,
account balances less than $125,000 are distributed without giving effect to the
participant’s election, while distributions to certain of Merck’s most highly
paid employees on account of termination of employment cannot be made for six
months from the termination date.

If you elected to defer all or part of your EIP/AIP distribution and receive a
payment in lieu thereof as a result of your separation, your deferral election
to the Merck Deferral Program will apply to your payment in lieu of EIP/AIP.

Pension

Schering-Plough Corporation Retirement Plan

The Schering-Plough Corporation Retirement Plan is a traditional defined benefit
pension plan designed to provide an annuity payment each month during
retirement.

Generally, you are entitled to a benefit from the Retirement Plan if you do not
participate in the Retirement Savings Plan for the Organon BioSciences U.S.
Affiliates and you have five years of vesting service with a Legacy Schering
Entity on your Separation Date. However, due to the number of terminations since
the merger of Merck and Schering-Plough, by law special vesting rules apply. If
you are involuntarily terminated, other than for “Misconduct” (as defined in the
Retirement Plan) between November 4, 2009 and December 31, 2012, you will be
immediately vested.

You will receive a letter from the Retirement Center approximately three to six
months following your Separation Date if you are a vested participant in the
Retirement Plan. The letter explains your rights under the plan, the dollar
amount of your vested benefit and your options for initiating benefits under the
plan. You will need to notify the Retirement Center at 866-201-2858 at least 30
days prior to the date you wish to commence your benefit.

If the present value of your Retirement Plan benefit is more than $5,000, your
retirement benefit will be payable at your normal retirement age (age 65).
However, you may be eligible to receive your retirement benefit as an early
retirement benefit as early as age 55 (which may be reduced in accordance with
the terms of the Retirement Plan) to reflect the longer period of time benefits
are

 

LSP Separated Employees

Effective as of January 1, 2012

Revised as of December 12, 2011

19



--------------------------------------------------------------------------------

paid, or you may defer receipt of your benefit until age 65. Retirement benefits
generally are paid as a monthly benefit for life, but optional forms of payments
are available.

If the present value of your accrued retirement benefit is $5,000 or less, the
Retirement Center will send you information and lump-sum payment election forms
three to six months following your Separation Date. You will have 90 days from
the date your election forms are mailed to return the forms. If the forms are
not returned within 90 days, you will receive a lump-sum payment if your benefit
is less than $1,000 or, if your benefit is between $1,000 and $5,000, your
payment will be rolled over into an Individual Retirement Account (IRA) at
Fidelity. The lump-sum payment can be rolled over into an IRA or another
eligible qualified retirement plan that accepts rollovers. The lump-sum payment
may be subject to federal, state and local income taxes, and if taken prior to
age 59 1/2, may be subject to an early withdrawal penalty if not rolled over.
Please consult your tax advisor if you are going to receive a distribution under
the Retirement Plan.

BEP and SERP

You may also be entitled to a pension benefit from the Benefit Equalization Plan
(BEP) and Supplemental Executive Retirement Plan (SERP), if eligible. You will
receive information from the Retirement Center shortly after your Separation
Date, which will outline the value of your benefits and instructions you must
take in order to commence your benefit.

If you are a SERP participant and have a distribution election on file to have
your SERP/BEP payment transferred to the Savings Advantage Plan (“SAP”) and
distributed to you in annual installments, the transfer will take place as soon
as administratively practicable following your Separation Date. Your annual
installment payments will generally begin on April 1 following the year you
terminate employment.

If you are considered to be a “specified employee” under IRC Section 409A, your
BEP or SERP/BEP payment and/or annual installments from the SAP will be delayed
for a period of six months following termination of employment.

Retirement Account Plan for the Organon BioSciences U.S. Affiliates (“RAP”)

You are entitled to a benefit from the Retirement Account Plan for the Organon
BioSciences U.S. Affiliates if you were a participant in the Akzo Nobel
Retirement Plan on January 1, 1998. If eligible, you will receive a letter from
the Retirement Center approximately three to six months following your
Separation Date. The letter explains your rights under the plan, the dollar
amount of your vested benefit and your options for initiating benefits under the
plan.

 

LSP Separated Employees

Effective as of January 1, 2012

Revised as of December 12, 2011

20



--------------------------------------------------------------------------------

Payments not Compensation for Retirement Plans. Separation Pay is not
compensation for purposes of the Retirement Plan, BEP, SERP or RAP. A bonus or
the special payment, if any, in lieu of an AIP/EIP bonus paid after your
Separation Date is also not compensation for purposes of these plans.

Sales Incentive Plan

If you are a participant in a sales incentive plan of Merck or its subsidiaries,
including the Employer, on your Separation Date, your eligibility to be paid a
bonus, if any, will be determined under the terms and conditions of the plan in
which you are a participant.

Savings Plan

401(k) Savings Plan and Savings Advantage Plan

If you are a participant in the Schering-Plough Employees’ Savings Plan (the
“401(k) Savings Plan”) and Savings Advantage Plan (“SAP” and collectively with
the 401(k) Savings Plan, the “Savings Plans”), information about your Savings
Plans’ accounts will be sent from Fidelity, the Savings Plans’ administrator,
approximately two to three weeks following your Separation Date. Please review
the information carefully. If you do not receive the information, call Fidelity
at 800-666-3725.

401(k) Savings Plan

If the value of your 401(k) Savings Plan account is less than $1,000 upon your
Separation Date, you automatically will receive a distribution of your account
balance under the plan as soon as practicable following your Separation Date. If
your account balance is between $1,000 and $5,000 upon your Separation Date, and
you do not elect a lump sum distribution or a rollover within 45 days of your
Separation Date, your account will be rolled over into an Individual Retirement
Account (IRA) at Fidelity.

If the value of your account is more than $5,000, you may take a distribution of
your account balance or defer the funds in the plan until April 1 of the
calendar year following the year in which you reach age 70 1/2. Distribution
options include a lump-sum payment or installment payments over a period not
longer than the combined life expectancy of you and your beneficiary. You also
may choose to roll over your account balance into an eligible retirement plan
that accepts rollovers or an IRA.

Your distribution may be subject to federal, state and local income taxes and if
taken prior to age 59 1/2, a possible early withdrawal penalty if not rolled
over. If you are over age 55 on your Separation Date, the early withdrawal
penalty may

 

LSP Separated Employees

Effective as of January 1, 2012

Revised as of December 12, 2011

21



--------------------------------------------------------------------------------

not apply to you. Please consult your tax advisor if you are going to receive a
distribution under the 401(k) Savings Plan.

If you have an outstanding 401(k) Savings Plan loan balance as of your
Separation Date, you will have 60 days to repay the balance. If the loan is not
repaid within 60 days, the outstanding loan balance will be considered in
default and will be treated as a partial distribution subject to taxation and a
possible 10% early withdrawal penalty. Please consult your tax advisor.

Savings Advantage Plan (SAP)

If eligible for the SAP, upon termination of employment, you will receive your
distribution based on your elections on file. If eligible, you can check your
SAP account balance or your current distribution election online at
http://netbenefits.fidelity.com or by contacting Fidelity at 800-666-3725. If
you are considered to be a “specified employee” under IRC Section 409A, and you
have elected to receive distribution of your account upon termination of
employment, your distribution will be delayed for a period of six months
following termination of employment.

Retirement Savings Plan for the Organon BioSciences US Affiliates (the “RSP 401k
Savings Plan”)

If eligible for the RSP 401k Savings Plan, information about your account will
be sent by Fidelity, the RSP 401k Savings Plan administrator, approximately two
to three weeks following your Separation Date, If you do not receive the
information, call Fidelity at 800-835-5095.

Generally, in order to be vested in the Company Contribution portion of your RSP
401(k) Savings Plan account, you need three years of vesting service. However,
due to the number of terminations since the merger of Merck and Schering-Plough,
by law special vesting rules apply. If you are involuntarily terminated, other
than for “Misconduct” (as defined in the RSP 401(k) Savings Plan) between
November 4, 2009 and December 31, 2012, you will be immediately vested in the
Company Contribution portion of your account. You are always 100% vested in your
contributions and any matching contributions.

If the value of your RSP 401(k) Savings Plan account is less than $1,000 upon
your Separation Date, you will automatically receive a lump sum distribution.
However, you will first receive information from Fidelity giving you the option
to elect wither a rollover distribution or a lump sum payment. If you do not
make a timely election Fidelity will then process your lump sum distribution.

If the value of your account is more than $1,000, you may take a distribution of
your account balance or defer the funds in the plan until April 1 of the
calendar year following the year in which you reach age 70 1/2. You also may
choose to

 

LSP Separated Employees

Effective as of January 1, 2012

Revised as of December 12, 2011

22



--------------------------------------------------------------------------------

roll over your account balance into an eligible retirement plan that accepts
rollovers or an IRA.

Your distribution may be subject to federal, state and local income taxes and if
taken prior to age 59 1/2, a possible early withdrawal penalty if not rolled
over. If you are over age 55 on your Separation Date, the early withdrawal
penalty may not apply to you. Please consult your tax advisor if you are going
to receive a distribution under the RSP 401(k) Savings Plan.

If you have an outstanding RSP 401(k) Savings Plan loan balance as of your
Separation Date, you will have until the end of the calendar quarter following
the calendar quarter in which your Separation Date occurs to repay the balance.
If the loan is not repaid in this time period, the outstanding loan balance will
be considered in default and will be treated as a partial distribution subject
to taxation and a possible 10% early withdrawal penalty. Please consult your tax
advisor.

Payments not Compensation for Savings Plans. Any Separation Pay you receive
under the Separation Benefits Plan may not be contributed to the Savings Plans
or the RSP 410(k) Savings Plan and is not considered eligible compensation for
Company Contribution purposes. A bonus or the special payment, if any, in lieu
of an AIP/EIP bonus paid after your Separation Date is also not compensation for
purposes of these plans.

Shining Performance Program

You have up to 90 days following your Separation Date to redeem any points
earned under the Shining Performance Program. You can call Maritz customer
service at 800-237-4047 to redeem your points.

Short Term Disability

Subject to applicable state law, your participation in the Short Term Disability
Plan (“STD Plan”) ends on your Separation Date. If you are disabled and are
receiving income replacement benefits under the STD Plan on your Separation
Date, those benefits will continue in accordance with the terms of the plan.
However, subject to state law, Separation Pay paid by the Employer under the
Separation Benefits Plan will act as an offset from benefits payable under the
STD Plan (meaning the STD Plan benefits will be reduced by Separation Pay).
Where state law does not permit such offsets to be made to STD Plan benefits (or
where Employer or Parent in their sole and absolute discretion determines it is
easier for the Employer to administer), STD Plan benefits will instead act as an
offset from Separation Pay paid (or payable) by the Employer under the
Separation Benefits Plan (meaning Separation Pay will be reduced by the STD Plan
benefits). The amount of the offset will be established by the Employer and will
be a good faith estimate of the STD Plan benefits payable to the employee after
the employee’s Separation Date.

 

LSP Separated Employees

Effective as of January 1, 2012

Revised as of December 12, 2011

23



--------------------------------------------------------------------------------

Vacation Pay/Floating Holidays

You will be paid for any amount of vacation that you have accrued but not used
as of your Separation Date. Conversely, you must reimburse the Employer for any
vacation you used prior to your Separation Date that you had not earned as of
your Separation Date. Any such amounts to be reimbursed may be deducted from
Separation Pay paid pursuant to the Separation Benefits Plan. You will not be
paid for unused vacation days carried over from the calendar year prior to your
Separation Date or for floating holidays that are unused as of your Separation
Date, unless payment is required under state law.

Vision

Coverage under the Vision Plan ends on the last day of the month in which your
Separation Date occurs. You will be given the opportunity to continue this
benefit in accordance with COBRA for up to 18 months from your Separation Date
by paying the required premiums.

 

LSP Separated Employees

Effective as of January 1, 2012

Revised as of December 12, 2011

24



--------------------------------------------------------------------------------

* * *

Other Important Information

Parent (or its applicable subsidiary) retains the right (to the extent permitted
by law) to amend or terminate the Separation Benefits Plan and any other benefit
or plan described in this brochure (or otherwise) at any time and nothing in
this Brochure in any way limits that right. However, following a “change in
control” of Parent (as defined in the Merck & Co., Inc. Change in Control
Separation Benefits Plan, as it may be amended from time to time), certain
limitations apply to the ability of Parent (or its applicable subsidiary) to
amend or terminate its benefit plans.

Notwithstanding anything in the Separation Program to the contrary, benefits
under the Separation Program that are subject to Section 409A of the Internal
Revenue Code of 1986, as amended, will be adjusted to avoid the excise tax under
Section 409A. Parent or Employer will take any and all steps it determines are
necessary, in its sole and absolute discretion, to adjust benefits under the
Separation Program to avoid the excise tax under Section 409A, including but not
limited to, reducing or eliminating benefits, changing the time or form of
payment of benefits, etc.

Payments made on account of separation from service are limited during the six
months following the termination of employment of a “Specified Employee” as
defined in Treas. Reg. Sec. 1.409A-1(i) or any successor thereto, which in
general includes the top 50 employees of a company ranked by compensation.
Notwithstanding anything contained in the Separation Program to the contrary, if
a Covered Employee is a “Specified Employee” on his or her Separation Date, to
the extent required by Section 409A of the Internal Revenue Code of 1986, as
amended, no payments will be made during the six-month period following
termination of employment. Instead, amounts that would otherwise have been paid
during that six-month period will be accumulated and paid, without interest, as
soon as administratively feasible following the end of such six-month period
after termination of employment.

 

LSP Separated Employees

Effective as of January 1, 2012

Revised as of December 12, 2011

25



--------------------------------------------------------------------------------

Glossary of Definitions

As used in this document, the following terms have the following meanings.

“Basic Life Insurance” is life insurance provided under a plan sponsored by
Parent or a subsidiary of Parent equal to 1x “base pay” (as defined in the Life
Insurance SPD”).

“Benefit Service” is (i) for Legacy Schering Employees who are not Legacy OBS
Employees as defined in the Retirement Plan and (ii) for Legacy OBS Employees as
defined in the RSP 401(k) Savings Plan.

“Benefits Continuation Period” is as defined in the Separation Benefits Plan.

“Employer” means individually and collectively, each direct and indirect wholly
owned subsidiary of Merck & Co., Inc. excluding each Legacy Merck Entity (as
defined in the Separation Benefits Plan) and Inspire Pharmaceuticals, Inc.

“Legacy OBS Employee” means a Legacy Schering Employee who is a participant in
the RSP 401(k) Savings Plan.

“Legacy Schering Employee” is as defined in the Separation Benefits Plan.

“Parent” means Merck & Co., Inc.

“Retiree Healthcare Bridge Eligible” means that you are a Separated Employee who
as of your Separation Date (i) if your Separation Date occurs in 2012 you are at
least age 49 with at least 9 years of Benefit Service on your Separation Date,
or (ii) if your Separation Date occurs in 2013 you are at least age 50 with at
least 10 years of Benefit Service as of December 31 of the year in which your
Separation Date occurs, or (iii) if your Separation Date occurs in 2014 you are
at least age 51 with at least 10 years of Benefit Service as of December 31 of
the year in which your Separation Date occurs, or (iv) if your Separation Date
occurs in 2015 or thereafter you are at least age 52 with at least 10 years of
Benefit Service as of December 31 of the year in which your Separation Date
occurs.

“Retiree Healthcare Commencement Date” means the date your retiree healthcare
benefits begin as described in this Brochure.

“Retirement Plan” means the Schering-Plough Corporation Retirement Plan.

“RSP 401(k) Savings Plan” means the Retirement Savings Plan for the Organon
BioSciences US Affiliates.

 

LSP Separated Employees

Effective as of January 1, 2012

Revised as of December 12, 2011

26



--------------------------------------------------------------------------------

“Separation Benefits Plan” means the Merck & Co., Inc. US Separation Benefits
Plan

“Separation Date” means a Separated Employee’s last day of employment with the
Employer.

“Separated Employees” means “Legacy Schering Employees” (as defined in the
Separation Benefits Plan) who experience a “Termination due to Workforce
Restructuring” (as defined in the Separation Benefits Plan):

on or after January 1, 2012 and who, as of their Separation Date, are

 

  •  

Less than age 55; or

 

  •  

At least age 55 but not yet age 65 with less than 5 years of Benefit Service.

Separated Employees are only those employees who are designated by the Employer
or Parent as “Separated Employees.” “Separated Employees” do not include
employees who terminate employment in any way that does not constitute a
Termination due to Workforce Restructuring as determined in accordance with the
terms of the Separation Benefits Plan, including employees who resign for any
reason.

“Separation Letter” means the letter provided by Parent or the Employer that
includes a Release of Claims (as defined in the Separation Benefits Plan).

“Separation Letter Return Date” is the date stated in the Separation Letter (or
as extended by the Employer at its sole discretion) by which Separated Employees
must sign and return it to Parent or the Employer.

“Separation Plan SPD” means the SPD for the Merck & Co., Inc. US Separation
Benefits Plan.

“Separation Program” means the (i) Separation Benefits Plan, and (ii) provisions
described in this Brochure applicable to (A) eligibility for retiree healthcare
benefits for Bridged Employees who are Retiree Healthcare Bridge Eligible,
(B) Merck’s options, RSUs and PSUs, and (C) payment in lieu of AIP/EIP. A signed
Separation Letter is not required for the benefits described in clause (ii)(B).

“SPDs” means summary plan descriptions of various employee benefit plans
sponsored by Merck & Co., Inc. or one of its wholly owned subsidiaries.

 

LSP Separated Employees

Effective as of January 1, 2012

Revised as of December 12, 2011

27